     Case 1:19-cv-00060-DAD-GSA Document 37 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO RODRIGUEZ,                                  No. 1:19-cv-00060-DAD-GSA (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    SCOTT KERNAN, et al.,                             CASE
15                       Defendants.                    (Doc. No. 34)
16

17

18          Plaintiff Pedro Rodriguez is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 7, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed due to plaintiff’s failure to comply with the court’s

23   order issued on June 29, 2020. (Doc. No. 34.) The pending findings and recommendations were

24   served on plaintiff and contained notice that any objections thereto were to be filed within

25   fourteen (14) days from the date of service. (Id.) On July 8, 2021, plaintiff filed a motion

26   seeking an eighth extension of time in which to comply with the court’s June 29, 2020 order.

27   (Doc. No. 35.) On July 30, 2021, the assigned magistrate judge denied plaintiff’s motion in this

28   regard, finding “no good cause to grant Plaintiff’s motion” and “no evidence of an injury so
                                                       1
     Case 1:19-cv-00060-DAD-GSA Document 37 Filed 08/31/21 Page 2 of 2


 1   severe that he cannot prepare an amended complaint and mail it to the court.” (Doc. No. 36.) To

 2   date, no other objections to the findings and recommendations have been filed with the court, and

 3   the time in which to do so has now passed.

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 6   and recommendations to be supported by the record and by proper analysis.

 7          Accordingly,

 8          1.      The findings and recommendations issued on July 7, 2021 (Doc. No. 34) are

 9                  adopted in full;

10          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey a

11                  court order; and

12          3.      The Clerk of the Court is directed to close this case.

13   IT IS SO ORDERED.
14
        Dated:     August 31, 2021
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
